Title: From Benjamin Franklin to Thomas Pownall, [9 September 1756]
From: Franklin, Benjamin
To: Pownall, Thomas


[September 9, 1756]
The circular Letter You show’d me the Draft of, explaining the Particulars of what Assistance was required and expected from the Colonies to the King’s Forces, has not been communicated to the Assembly; Nevertheless, I have now the Pleasure to tell You, that an Act yesterday passed the House, and I believe will receive the Governor’s Assent, in which I procured the following Paragraph to be inserted, Viz. “And be it further enacted by the Authority aforesaid, That Ten Thousand Pounds, Part of the Sixty Thousand Pounds hereby given and granted to the King’s Use, be and is hereby appropriated towards a General Fund for the common service and Defence of the Colonies, and subject to the Orders of the Rt. Honourable John Earl of Loudoun, Commander in Chief of all his Majesty’s Forces in North America, to be disposed of and paid in such Manner as he shall think fit to direct for the said service.”
I hope the Example will be follow’d by the other Colonies.
The Clothing sent last Year from this Government was 1339 warm Waistcoats, 1000 Pair mill’d stockings, and 332 Pair knit Mittens. They were intended to be given to such of the Troops as were to garrison the Forts on that cold Frontier, for their Comfort in the Winter. I am told that Major Mathews, who received the Quantity You mention, never distributed them to the Men. Pray enquire into the Truth of that. I write to Mr. Stephenson to deliver the Remainder to Lord Loudoun’s Order.
